Per Curiam: The claimant, Cities Service Oil Company, a corporation licensed under the laws of the State of Illinois, furnished the St. Charles School for Boys at St. Charles, Illinois, a quantity of oils. The oils were duly ordered and received and the price agreed upon. After delivery, it was discovered that these oils were not fit for the purpose for which they were purchased, but it was also discovered that the St. Charles School for Boys badly neéded some oil. The total purchase price of the oil was $90.00. The State received a credit for the merchandise returned in the sum of $26.55, which consisted of 50 gals. No. 1191, 53 gals. No. 1145 and tax refund of $.77. Apparently some controversy arose over the return, but even though the oils as purchased did not meet the requirements of the St. Charles School for Boys, the school did use the greater portion of the oil. We now find that the amount due the claimant is the sum of $63.45. In many cases this court has held that where a claimant has rendered services or furnished supplies to the State on the order or request of an official authorized to contract for the same, and submits a bill therefor within a reasonable time, and due to no neglect or fault on the part of claimant, same is not approved and vouchered for payment before the appropriation from which it is payable lapses, an award for the reasonable and customary value of the services or supplies will be made where at the time the expenditure was contracted there were sufficient funds remaining in the appropriation to pay for same. We, therefore, make an award to the claimant, Cities Service Oil Company, a corporation, in the sum of $63.45.